                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO. 3:12-cr-00379-MOC

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 SHAQUAN HOWELL,                                          )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the Court on defendant’s Motion for Early Termination of

Supervised Release. Having considered defendant’s motion and reviewed the pleadings, and

defendant’s supervising officer having not concurred in the request, the Court enters the

following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Early Termination of

Supervised Release (#41) is DENIED.




 Signed: May 6, 2019




                                                1
